Citation Nr: 1706421	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left wrist disability, including as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from April 1986 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

A videoconference hearing was held in June 2012 before the undersigned Veterans Law Judge (VLJ) of the Board and a transcript of this hearing is of record. 

The Board most recently remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development in April 2016. The case was subsequently returned to the Board. 

In the February 2015 remand, the Board recharacterized the claim for service connection for bilateral carpal tunnel syndrome to entitlement to service connection for bilateral wrist disability (including carpal tunnel syndrome, tendonitis, peripheral polyneuropathy, and ulnar neuropathy). In July a 2015 rating decision, the RO granted service connection and a 10 percent rating for a right wrist disability, effective April 3, 2008.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In the Board's April 2016 remand, the Board directed the RO to obtain an addendum opinion from an appropriate VA examiner regarding the likelihood that a service-connected disability caused or permanently aggravated any left wrist disability diagnosed during the pendency of this appeal. A remand by the Board confers on the Veteran a right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268. 271 (1998). The Board finds that the RO failed to substantially comply with the Board's remand directives. The Board directed the VA examiner to consider any left disability wrist diagnosis during the pendency of appeal, which the examiner failed to do. Therefore, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

A review of the records shows a medical opinion based on an August 2016 examination. The examiner stated that no opinion beyond mere speculation could be given that the Veteran's left wrist complaints are secondary to any particular etiology or diagnosis or secondary to any service-connected disability because of the absence of an objectively established left wrist diagnosis. In September 2009, a VA examiner found that the Veteran was positive for bilateral carpal tunnel syndrome. In November 2009, a letter from the Veteran's private physician stated that the Veteran's bilateral carpal tunnel syndrome developed during active duty. A bilateral wrist disability diagnosis supposes that both the left and the right wrists are disabled. Therefore, the Board finds that examiner failed to address whether the Veteran's service-connected disabilities caused or permanently aggravated the Veteran's left wrist disability presented as a 2009 bilateral carpal tunnel syndrome diagnoses, during the pendency of this appeal.

Thus, the examiner must provide an opinion as to whether the diagnosis of a left wrist disability made at any point during the appeal period (albeit not shown on examination in 2016) is etiologically related to the Veteran's military service or the Veteran's service-connected disabilities, specifically the Veteran's right shoulder, wrist and elbow disabilities.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim even if not shown currently). 

The Board also notes that the August 2016 opinion discussed the Veteran's general pain in his left wrist and range of motion measurements but the examiner appears to have failed to include consider the Veteran's competent statement that he uses his left arm and hand to compensate for the pain caused by his right wrist and right elbow service-connected disabilities as instructed in the Board's April 2016 remand. Therefore, the examiner must consider the Veteran's statements in the next examination. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who performed the August 2016 VA examination of the wrists, to obtain an additional medical nexus opinion concerning the etiology of any left wrist disability diagnosed during the pendency of appeal. If that examiner is unavailable, the requested opinion should be obtained from an appropriate examiner. 

The claims file must be made available to and reviewed by the examiner. The examiner should specifically respond to the following questions:

What is the likelihood (very likely, as likely as not, or unlikely) that a service-connected disability caused or permanently aggravated any left wrist disability diagnosed during the pendency of this appeal? Address specifically the 2009 diagnoses of bilateral carpal tunnel syndrome. 

The examiner should specifically address the Veteran's competent lay statements to the effect that he sometimes has to use his left arm and hand when he experiences pain his right arm and hand.

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2. Then, the AOJ should readjudicate the claim for service connection for a left wrist disability including on a direct basis and a secondary basis. If the benefits remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




